Citation Nr: 0924708
Decision Date: 07/01/09	Archive Date: 09/03/09

DOCKET NO. 08-06 497                       DATE JUL 01 2009

On appeal from the Department of Veterans Affairs Regional Office in Salt Lake City, Utah 

THE ISSUES 

1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for a right shoulder disability. 

3. Entitlement to service connection for cervical strain. 

REPRESENTATION 

Veteran represented by: 	Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

C. C. Dale, Associate Counsel 

INTRODUCTION 

The Veteran had active duty service from November 2000 to April 2001; January 2002 to March 2002; and March 2003 to March 2004 in Kuwait. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and July 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran was afforded an April 2009 Travel Board hearing before the undersigned Veterans Law Judge. The hearing transcript is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. V A will notify the appellant if further action is required. 

REMAND 

As noted, the Veteran served in Kuwait for a period of time between March 2003 to March 2004. She seeks service connection for a right shoulder disability and a cervical disability both principally characterized as involving pain; and headaches, which have been attributed to migraines and muscle contractions, as well as the right shoulder and cervical spine pathology. 

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 

- 2 - 

Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(d)(2). 

Because the Veteran served in Kuwait she is a "Persian Gulf veteran." Under the law, a Persian Gulf veteran shall be service-connected for objective indications of chronic disability resulting from an illness manifested by one or more presumptive signs or symptoms that began during active military service and cannot be attributed to any known clinical diagnosis. See 38 C.F.R. § 3.317. 

The VA shall compensate a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, provided that such disability became manifest during active service or not later than December 31, 2011 and by history, physical examination and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(l)). 

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to headache, muscle pain, joint pain, and neurologic signs or symptoms. 38 C.F.R. § 3.317(b). 

The identification of a diagnosis, per se, renders consideration of an "undiagnosed illness" under statute and regulation inappropriate. See VAOGCOP 8-98 (In addressing the question of whether VA may pay compensation under 38 U.S.C. A. § 1117 for disability manifested by symptoms that either elude diagnosis or are attributed to a poorly- defined disease such as chronic fatigue syndrome or fibromyalgia, it is held that section 1117(a) authorizes service connection on a presumptive basis only for disability arising in Persian Gulf veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.). See Gutierrez v. Principi, 19 Vet. App. 1 (2005). 

The RO has not considered the above-noted provisions of law in the adjudication of this matter, nor has the Veteran been afforded a VA medical examination with specific scrutiny upon these provisions. 

- 3 - 

Accordingly, the case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for the disorder(s) at issue that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/AMC should then obtain these records and associate them with the claims folder. 

2. Upon the passage of a reasonable amount of time or upon the Veteran's response, the Veteran's claims folder and a copy of this remand should be forwarded to an appropriately-qualified physician. The following considerations will govern this inquiry: 

a. The reviewing physician must review the Veteran's claims folder and a copy of this remand, and acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. After conducting this review, the examiner must state whether clinical diagnoses may be rendered of the Veteran's claimed: 

(1) Cervical spine disorder, 

(2) Right shoulder disorder, and; 

(3) Headache disorder. 

- 4 - 

c. Specifically as to the headache disorder, the examiner must state whether the headache disorder is diagnosed; (migraines or muscle contraction or other etiology); or secondary to cervical or right shoulder pathology; or undiagnosed. 

d. If any diagnoses are rendered, the examiner must provide an opinion, with supporting rationale, as to whether the diagnosed disorder(s) were caused or aggravated by any incident of active military service. 

e. If the reviewing physician determines that a "Persian Gulf War" examination, diagnostic testing or other physical examination of the Veteran is necessary, such should be scheduled. A report should be prepared and associated with the Veteran's VA claims folder. 

3. After undertaking any additional development which it deems to be necessary, the RO/AMC should then readjudicate the Veteran's claims, including consideration of all appropriate theories of entitlement (including direct and presumptive under 38 C.F.R. § 3.317. The RO/AMC's attention is called to the issue of secondary service connection for a headache disorder, if service connection is granted for a cervical spine or shoulder disorder and the medical evidence supports a secondary etiology of the headache disorder. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. 

- 5 - 

Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 6 - 




